Exhibit 10.4

 



August 14, 2017

 

Appliance Recycling Centers of America, Inc.,

as Borrower Representative

175 Jackson Avenue North, Suite 102

Minneapolis, MN 55343

Attn: Mr. Tony Isaac

 

Re:Credit and Security Agreement dated as of May 10, 2017 (as amended, modified
and restated from time to time, the “Credit Agreement”) by and among Appliance
Recycling Centers of America, Inc., a Minnesota corporation, ApplianceSmart,
Inc., a Minnesota corporation, ARCA Recycling, Inc., a California corporation,
Customer Connexx LLC, a Nevada limited liability company, and the other borrower
parties thereto from time to time (collectively, the "Borrowers"), MidCap
Funding X Trust, a Delaware statutory trust (the “Agent”), as assignee of MidCap
Financial Trust, acting in its capacity as the administrative agent for itself
and certain other "Lender" parties to the hereinafter referenced Loan Agreement
from time to time (collectively, “Lenders”)

 

Ladies and Gentlemen:

 

Borrowers, Agent and Lenders are parties to the Credit Agreement pursuant to
which Lenders extended certain loans and other financial accommodations
(collectively, the “Loans”) to Borrowers. The Loans are secured by, among other
things, a lien upon substantially all of each Borrower's assets. Appliance
Recycling Centers of America, Inc. (“ARCA Parent”) desires to sell all of its
equity interests held in ARCA Advanced Processing, LLC (the “AAP Equity
Interests”). In connection with such sale, ARCA Parent has requested that Agent
release any security interest it may have in the AAP Equity Interests.

 

Upon Agent's receipt of (a) fully executed documents related to the sale of the
AAP Equity Interests by ARCA Parent pursuant to an asset purchase agreement,
equity purchase agreement, and other documents and agreements related thereto,
in form and substance reasonably satisfactory to Agent, (b) Eight Hundred
Thousand and No/100 Dollars ($800,000.00) in immediately available funds
(representing all of the proceeds payable to ARCA Parent in connection with the
sale of the AAP Equity Interests) into Wells Fargo account number 4121762140
from the sale of the AAP Equity Interests (which will be applied to repay the
outstanding principal balance of the Loans), (c) evidence of release of the
Guarantees (as defined in Schedule 7.4 of the Credit Agreement), and (d)
assumption of the indebtedness of ARCA Parent owing to General Electric Company
(whether such assumption is made directly or indirectly by indemnification
and/or backstopping of accounts receivable and accounts payable), Agent hereby
releases any and all security interests it may have in and to the AAP Equity
Interests.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 



 1 

 

 

The foregoing release relates solely and specifically to the AAP Equity
Interests, and such release will not in any way effect or release or be deemed
to effect or release Agent's or any Lender's lien on any other assets of any
Borrower.

 

Very truly yours,

 

MIDCAP FUNDING X TRUST

 

By:Apollo Capital Management, L.P.,   its investment manager

 



By:Apollo Capital Management GP, LLC,   its general partner       By: /s/
Michael Levin                             Name: Michael Levin   Title:
Authorized Signatory            

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

